Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 15 June 2022 has been fully considered.

	The 35 USC 101, 112(a) rejections have been maintained
	Applicant did not provide any argument regarding the concept that violates the concept of energy balance or first law of thermodynamic because the device cannot produce more energy than it stores. Because there is no argument and/or no amendment to the specification, the 35 USC 101/112(a) rejections have been maintained. 
	Applicant provided a document to explain the operation of his invention.  Note most of the content in this document has not been included in the specification, and that fails to provide any information to the application.  Also, the document fails to address all the issues raised in the 101/112(a) rejections in the Office Action.

	The 35 USC 112(a) rejection regarding new matter/written description has been maintained.
	Applicant argued that the amended claims received at the International Bureau on 18 May 2018, and that the Office Action alleged that these amended claims include new matter which are improper.  The Examiner disagrees.  As clearly stated in MPEP 1893.01(a)(3) cited in the previous Office Action, the amendment made to the international application during the international phase was entered in the national stage application does not necessarily mean that the amendment is proper.  Specifically, amendments are not permitted to introduce “new matter” into the application.  Thus, the 112(a) “new matter” rejection has been maintained. 
	Applicant fails to provide any argument against the written description rejection, the rejection has been maintained.

	The 35 USC 112(b) rejection has been maintained.
	Applicant failed to provide any arguments or amend the claims. Note the pending claims have many errors. It’s impossible to overcome the 112(b) rejection without amending/correcting the claim extensively. Thus, the 112(b) rejection has been maintained.

	Because all ground of rejections has been maintained, this Office Action has been made FINAL.


Rejections based on 35 USC 101 and 35 USC 112(a), credible asserted utility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-60 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
In the abstract and in the specification, page 2, lines 9-11, the limitations “the present device generates power by pumping and storing water in a water well and has multiple methods of use. It may be used as a single well acting as a battery that stores energy and produces more energy than what it stores” appear to violate the concept of energy balance or first law of thermodynamic because the device cannot produce more energy than it stores.  It’s unclear how the piston/well in this application can produce more energy than it stores.  Please explain and/or delete those limitations.
Claims 1-60 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Rejections based on 35 USC 112(a), new matter and written description

Claims 1-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
New Matter
The amended claims annexed from the PCT international application have been examined, which are the amended claims received at the International Bureau on 18 May 2018.  It’s noted that these amended claims include new matter which are improper.  New matter are new limitations/concepts/materials that were not in the application as originally filed.  Some of the new matter in those claims are pointed out as follows.
In claim 1:
“a heavy body (piston) (20) is to be lifted above the liquid surface using an electric turbine run in an opposite direction; said turbine withdraws the liquid from the top of the main well (58) and then pumps that liquid into a second path (9) downward to be introduced into the main well (58) from the bottom of the piston, pushing the piston to the highest level required inside the main well in order for the piston to gain a potential energy;”, the original application does not have this electric turbine, only discloses water turbine 4, generator 48 inside the piston to drive the gears 50; 
In claim 42:
“wherein the lower piston lid is closed automatically to prevent the passage of the liquid through the piston and to retain the liquid inside the cavity of the paths specialized for the passage of the liquid”,
Those are only 2 examples, the amended claims appear to have new matter, too numerous to list all.  Applicant needs to file a continuation-in-part (CIP) application in order to introduce the new matter into this application, or else the claims must be checked and amended carefully to eliminate those new matter.
Note the MPEP section 1893.01(a)(3) as follows.
1893.01(a)(3)    Article 34 Amendments (Filed with the International Preliminary Examining Authority) [R-10.2019]
Amendments to the international application that were properly made under PCT Article 34  during the international preliminary examination phase (i.e., Chapter II) will be annexed by the International Preliminary Examining Authority to the international preliminary examination report (IPER) and communicated to the elected Offices. See PCT Article 36, PCT Rule 70.16, and MPEP § 1893.03(e). If these annexes are in English, they will normally be entered into the U.S. national stage application by the Office absent a clear instruction by the applicant that the annexes are not to be entered. In this regard, the "Transmittal Letter To The United States Designated/Elected Office (DO/EO/US) Concerning A Submission Under 35 U.S.C. 371" (Form PTO-1390) available at www.uspto.gov/patent/patents-forms  includes a check box by which the applicant may expressly instruct the U.S. Designated/Elected Office not to enter the Article 34  amendment(s) in the United States national stage application. However, if entry of the replacement sheets will result in an obvious inconsistency in the description, claims or drawings of the international application, then the annexes will not be entered. If the annexes are in a foreign language, a proper translation of the annexes must be furnished to the Office not later than the expiration of 30 months from the priority date, unless a period has been set pursuant to 37 CFR 1.495(c)  to furnish an oath or declaration, English translation of the international application, search fee (37 CFR 1.492(b) ), examination fee (37 CFR 1.492(c) ), or application size fee (37 CFR 1.492(j) ), in which case the translations of the annexes, accompanied by the processing fee set forth in 37 CFR 1.492(f), may be submitted within the period set pursuant to 37 CFR 1.495(c). See 37 CFR 1.495(e). Annexes for which translations are not timely received will be considered canceled. Amendments made under PCT Article 34  to the international application after commencement and entry into the U.S. national phase (see MPEP § 1893.01) will not be considered in a U.S. national stage application. However, applicants may still amend the U.S. national stage application by way of a preliminary amendment submitted in accordance with 37 CFR 1.115  and 37 CFR 1.121.
Where an English translation of the annexes is provided, the translation must be such that the translation of the originally filed application can be changed by replacing the originally filed application page(s) (of translation) with substitute page(s) of translation of the annex. Thus, applicant should check to be sure that the English translation can be entered by substituting the pages of translation for corresponding pages of the description or claims of the international application without leaving an inconsistency. If entry of the page of translation causes inconsistencies in the description or claims of the international application the translation will not be entered. Non-entry of the annexes will be indicated on the "NOTICE OF ACCEPTANCE OF APPLICATION UNDER 35 U.S.C. 371 AND 37 CFR 1.495" (Form PCT/DO/EO/903). For example, if the translation of the originally filed application has a page which begins with claim 1 and ends with a first part of claim 2 with the remainder of claim 2 on the next page then translation of the annex to only claim 1 must include a substitute page or pages beginning with the changes to claim 1 and ending with the last of the exact same first part of claim 2. This enables the original translated first page of claims to be replaced by the translation of the annex without changing the subsequent unamended page(s). Alternatively, applicant may submit a preliminary amendment in accordance with 37 CFR 1.121. The fact that an amendment made to the international application during the international phase was entered in the national stage application does not necessarily mean that the amendment is proper. Specifically, amendments are not permitted to introduce "new matter" into the application. See PCT Article 34(2)(b). Where it is determined that such amendments introduce new matter into the application, then the examiner should proceed as in the case of regular U.S. national applications filed under 35 U.S.C. 111(a)  by requiring removal of the new matter and making any necessary rejections to the claims.

Written Description
The specification fails to disclose exactly how the system operates. For example, during the upward stroke of the piston, which is the main force to lift the piston? The electric lever 16 or the buoyant force of the piston? Please explain clearly step by step how the system operates in upward stroke and downward stroke of the piston.  The specification only describes the structures of the elements.  The claims describe the operation but not in specific order.
Claims 5, 16, 19, 42, 56 recite several controlling functions that are required a special computer with specific computer programming/algorithm.  It’s noted that the specification fails to provide sufficient support for computer-implemented functions.  The corresponding structure is not simply a general-purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Thus, the specification must sufficiently disclose an algorithm including flow charts, logic diagrams etc. to transform a general-purpose microprocessor to the special purpose computer.  Applicant is reminded that new matter is not allowed.  Thus, a continuation-in-part (CIP) application may be needed to add the computer algorithm to describe the claimed invention.  Note MPEP 2161.01 as follows.

2161.01 Computer Programming, Computer Implemented Inventions, and 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, First Paragraph [R-08.2017]
Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudenvan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases).
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.

35 USC 112(b) Rejections

Claims 1-60 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Because there are too many errors, only a few errors are listed as follows.
1) The claims are written like a story which is unacceptable in claim language. Note the structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
2) Several elements are inside parentheses which is improper because it’s unclear if those elements are parts of the claims or not.  For example, “piston” in claim 1, “lifting truck” in claim 16, “turbine” in claim 4.
3) In claim 1, line 16, the term “consists” has been improperly used in the claims.  Note “consists” is “closed end” claim language.  The term “consists” means that the composition (or device or method) has the recited elements (or steps) and no more.  This is improper in this situation because the dependent claims add more feature into the power system.
4) Several claimed elements do not have clear antecedent basis. For example, “the main well” on line 4 of claim 1.  Note the first appearance of a claimed element should be modified by “a” or “an”. 
5) Several claimed elements are multiple inclusions.  For example, in claim 1, line 2, “a heavy piston” is cited, but then later on line 19, “a piston” is cited again with “a” which is improper and from the second appearance the cited element must be modified by “the” or “said” in order to clarify that refers to the same element, i.e., “the piston” in this situation. The claims in this application have severe problems with multiple inclusions, please recheck and correct all.
6) Some of the claimed elements require more specific term to avoid confusion. For example, there are “electric turbine” on line 3, then later “water turbine” (4) on line 13.  Those terms must be used throughout the claims to refer to the specific elements.  Then, after the first appearance, “the electric turbine” or “the water turbine” must be used, not “the turbine” because it’s unclear what turbine is referred to.  
7) The term “such as” (claim 26) is vague and indefinite and should be avoided in claim language.
8)  Abbreviations i.e. (claim 13) should not be used in claim language.  
9) Several limitations in independent claim 1 are repeated in the dependent claims without further the claimed limitations.  For example, claims 9, 21, 22, 23 repeats the same limitations in claim 1.  Please cancel those dependent claims.  Note all dependent claims need to be checked carefully for similar errors.
10) Several claimed languages are not acceptable; for example, “the water level in the well is normal” in claim 8.  It’s unclear how to define “normal” water level. In claim 26, the phrase “or any other type of clean renewable energy” is not proper in claim language because it’s unclear what energy type are cited. 
11) In claim 44, the term “earth gravity” should be changed to gravity or gravitational force because natural objects like “earth”, “sun” should be avoided.
12) In claim 45, the term “preferable” is vague and indefinite.
13) Claims 59-60 refer back to the preceding claimed elements by reference numerals, “the above-mentioned elements (24-25-26-27)”, or “using all elements (1-2-3-4-5-6-7-8-9-10-11-12-13-14-15-16-17- 18-19-20-21-22-23-34-25-26-27-28-29-30-3 1-32-33-34-35-36-37-38-39- 40-41-42-43-44-45-46-47-48-49-50-5 1-52-53-54-55-56-57-58-59)” which are improper.  The reference numerals are not parts of the claims and cannot be referred to.  The specific elements must be used; for example, pump, turbine etc.
14) The claims should consist of only one period to end the claims.  Claim 58 has more than one period.  Please check all claims for similar errors.
15) Several claimed limitations are unacceptable and must be deleted.  For example, “since each country has its own different circumstances” in claim 59, “for charging the present device in an alternative manner” in claim 60.

Again, these are only a few sample errors based on 35 USC 112(b).  The claims in this application have so many errors that are required corrections.

Suggestions
It’s suggested that a continuation-in-part (CIP) application be filed to include all the new matter if Applicant wishes to keep those limitations. The claims must be rewritten carefully to correct all errors regarding 35 USC 112(b).  The specification and abstract must be rewritten to eliminate limitations regarding 35 USC 101/112(a) and to clearly explain the claimed invention. An algorithm of the computer controller must be added to support the claims in question.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
6/21/2022